DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3-4 are pending.  Applicant’s previous election of claim 3 still applies and claims 4 remain withdrawn.
Response to Amendment
Applicant’s amendment of 10/21/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 3 recites that the composition has a viscosity “allowing” certain uses/properties of the composition.  These uses/properties are supported (e.g., [0037] of the present PGPub) but the uses/properties are never disclosed as being “allowed” or otherwise caused by viscosity.  Therefore the recited limitation that these uses/properties are “allowed” via the viscosity of the composition is not supported (reciting that the composition can be “sprayed onto paper such that….” without making such uses/properties dependent on the viscosity would be supported).
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites viscosity “allowing” the composition to be sprayed which is vague because it is unclear what methodology for spraying is used to test this property (i.e., any viscosity can be “sprayed” given appropriately selected pressures, nozzles, etc., even highly viscous compositions like concrete).  The claim also refers to “base paper” which is vague because it is unclear what qualities make a paper a “base” paper (this is especially relevant because the compaction and softness properties would appear to depend on the type of paper 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (U.S. 5,441,723) in view of Weitz (U.S. 4,781,847).
Regarding claim 3, Simmons teaches a lubricant comprising ethanol (inherently functioning as a solvent), and propylene glycol, butylene glycol, and/or glycerol/glycerin (the claimed softening agents) at about 4-16wt% (overlapping claim 3, especially because “about 4%” would include values slightly below 4%) as well as a thickener (see abstract, col. 7, lines 5-15, col. 8, lines 35-40, col. 9, lines 30-40).
Simmons does not disclose that the thickener is carboxymethyl cellulose.  However, Weitz also teaches a lubricant comprising alkylene glycol and ethanol ingredients (see abstract, col., 5, lines 40-55) and teaches that carboxymethyl cellulose was a known thickening (i.e., gelling) agent (col. 2, lines 20-50) and may be included at 0.01-10wt% (overlapping the claimed range).  Thus, it would have been obvious to have used the carboxymethyl cellulose from Weitz as the thickener called for in Simmons at the amount taught by Weitz because Simmons discloses that this type and amount of thickener is suitable for lubricant compositions like in Simmons for providing the thickening effect sought by Simmons.  The cellulose will inherently function as an adhesive agent in the same way as in the present application.
Modified Weitz does not disclose the viscosity of the carboxymethyl cellulose as claimed, however, given that the ingredient is intended to thicken (i.e., increase the viscosity of) the overall composition, the viscosity/thickness of the cellulose ingredient on its own would have been a result effective variable that would have been obvious to optimize to within the claimed range as part of the routine optimization of the thickness of the thickening agent (and thus the thickness imparted to the overall composition).  Because viscosity of the overall composition is obvious to optimize as explained above, this optimization would include optimization to viscosities overlapping the ones in the present application that produce the claimed spray, compaction and softening prevention properties. 
Modified Weitz teaches a lubricant that includes ethanol with water as a solvent such that the solvent “is ethanol” as claimed (i.e., “the solvent is ethanol” is interpreted as comprising ethanol, such that water is not excluded from the claims).  No other ingredients (besides the claimed cellulose and softening agents) are required in modified Weitz.  
The recitation in the preamble of “ply adhesive” is an intended use that is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used as a ply adhesive.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biegajski et al. (U.S. 5,700,478, hereinafter Bieg) in view of Etes (U.S. 3,640,741) in view of Hawkins (GB 827304).
Regarding claim 3 Bieg teaches an adhesive comprising a plasticizer (softening agent) selected from amongst glycerin and “any of the glycols,” and a polymer such as carboxymethyl cellulose (see abstract, col. 7, lines 20-35).  The plasticizer may be present at “about 5-35 wt%” (col. 7, lines 35-45) with the amount of polymer being 95-40wt% (use of carboxymethyl cellulose is obvious because Bieg clearly teaches that carboxymethyl cellulose is an alternative to the other possible polymers).  The cellulose will inherently function as an adhesive agent in the same way as in the present application.
In addition to the amount of plasticizer overlapping the claimed range for the softening agent, the amount of plasticizer is an art recognized result effective variable that would have been obvious to optimize to within the claimed range in order to optimize the tack of the composition (since the plasticizer is recognized in the reference as providing tack, col. 7, lines 5-20).    
Bieg also teaches that ethanol may be added as a solvent to the above adhesive composition in order to dilute the composition to allow the composition to be cast onto a release liner to form it into an adhesive film (col. 21, lines 25-50).  The amount of ethanol is obvious to optimize as an art recognized result effective variable for adjusting the consistency/viscosity of the adhesive for casting methods.  Because viscosity of the overall composition is obvious to optimize as explained above, this optimization would include optimization to viscosities overlapping the ones in the present application that produce the claimed spray, compaction and softening prevention properties.
With the ethanol amount being obvious to adjust as a result effective variable, the above ratio of plasticizer to cellulose based on the ranges of Bieg (i.e., 5-35 : 95-40) would overlap the claimed range when diluted sufficiently with ethanol (e.g., 4 parts cellulose, 1 part plasticizer, a 
In addition to the claimed amount of polymer (carboxymethyl cellulose) and softening agent/tackifier (glycerin) being obvious in view of the ranges and result effective variable teachings of Bieg as set forth above, Etes is also directed adhesive compositions based on carboxymethyl cellulose and glycol compounds with glycerin as a tackifier and teaches that the ratio of glycerin to gum (i.e., carboxymethyl cellulose) may be 1-20 parts by weight glycerin to 1 part gum in order to provide tackiness (see abstract, col. 2, lines 40-45, col. 3, lines 30-55).  Thus, it would have been obvious to have used this ratio of glycerin to carboxymethyl cellulose in the composition of Bieg (e.g., a 1:1 ratio) from Etes because such a ratio provides an adhesive with tack (as desired by Bieg).  With the amount of ethanol being obvious to adjust as a result effective variable as explained above (for casting purposes), an optimized amount of ethanol (e.g., 90-98 wt%) that results in the cellulose and glycerin being present at the claimed amounts (e.g., 1-5wt% each, given a 1:1 ratio) would also be obvious (as explained above, the claimed amount of polymer (carboxymethyl cellulose) and softening agent/tackifier (glycerin) is already obvious in Bieg and Etes only makes it further obvious).
Modified Bieg teaches sodium carboxymethyl cellulose as polymer and “any of the glycols” as tackifiers.  Although sodium carboxymethyl cellulose is a type of carboxymethyl cellulose (such that the sodium in sodium carboxymethyl cellulose is not excluded by the present claims), Etes shows that in such adhesive compositions, water soluble salts of carboxymethyl cellulose (like the sodium carboxymethyl cellulose of Bieg) are known alternatives to pure carboxymethyl cellulose (col. 2, lines 40-50) such that pure carboxymethyl cellulose would be obvious to use in place of the sodium carboxymethyl cellulose in Bieg as taught by Etes.
Etes also teaches that propylene glycol and butylene glycol (col. 3, lines 1-10) were known types of “any of the glycols” as called for by Bieg and therefore would have been obvious to use as the “any of the glycols” tackifiers already taught by Bieg.  As indicated above, the glycerin in Bieg already reads on the claimed softening agents/tackifiers and these glycols from Etes just address the other types of softening agents/tackifiers in the markush group.
Modified Bieg does not disclose the viscosity of the carboxymethyl cellulose polymer in the adhesive composition.  However, Hawkins is also directed to carboxymethyl cellulose used in an adhesive composition and teaches that viscosities for the cellulose of up to 2800 centipoise/mPa*s (overlapping the claimed range) for a 1% aqueous solution (the same measurement conditions as claimed) is suitable for providing the overall adhesion effect (as sought by Bieg) (page 1, lines 10-20, page 2, lines 45-60).  Thus, it would have been obvious to have used the viscosity from Hawkins for the cellulose in Bieg in order to provide the binding/adhesive effect as sought by Bieg.  
The above composition of modified Bieg would include only the claimed ingredients (no other ingredients are required in modified Bieg).
The recitation in the preamble of “ply adhesive” is an intended use that is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used as a ply adhesive.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II. 
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Remarks related to the new claim limitations are addressed in the art-based rejection above and are also moot because the new claim limitations have numerous 112 problems.
Applicant argues that there is no motivation to combine Simmons and Weitz.  Applicant is ignoring the thickening motivation.  Applicant argues Simmons already uses a thickener.  However, this only makes the thickener of Weitz more obvious as a substitution of a known ingredient for an effect already desired in the primary reference.  Applicant argues unpredictability but there is nothing unpredictable in substituting one type of thickener for another type of thickener.
Applicant argues there is no reason supporting the result effective variable rationales used in the rejection based on Bieg.  This is not true and each of the ingredients referenced in the above rejection has an art-recognized effect (i.e., dilution for ethanol, tackification for glycerin, and thickening for the cellulose) which makes the optimization of those amounts prima facie 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787